Citation Nr: 1438545	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for vellus hair cysts.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal initially included a claim of entitlement to service connection for tuberculosis.  However, the Veteran withdrew the claim in a December 2010 statement.  As such, this issue is not currently before the Board for appellate review.  See 38 CFR 20.204(b)(1).  

The Veteran has submitted evidence related to several other claims since the RO's most recent supplemental statement of the case (SSOC) for the issue on appeal in December 2010.  Some of the medical evidence discusses the healthcare provider's observations of symptoms involving the Veteran's skin, and therefore, may be relevant to the issue on appeal.  The Veteran has also specifically stated several times that he does not waive his right to have the RO initially review new evidence prior to the Board's adjudication of his claim.  Nevertheless, as this case is already being remanded for further development, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the December 2010 SSOC.  See 38 C.F.R. § 20.1304.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported private dermatological treatment with several private care providers.  He submitted copies of these treatment records, and the RO requested them directly from each care provider in March 2008 and December 2008.  Later, in February 2011, he reported recent private dermatological treatment to his care providers at the Dublin VA Medical Center (VAMC).  Additionally, the most recent Dublin VAMC treatment records in VBMS are dated in May 2012.  Therefore, it appears that there are outstanding private and VA treatment records.  

Moreover, the Veteran has argued that his April 2009 VA examination was inadequate.  In a July 2009 statement, he specified that the VA examiner did not check his back or sides for cysts.  Later, in an August 2009 statement, he also asserted that he has intermittent outbreaks, which he was not experiencing at the time of the April 2009 VA examination.  Therefore, an additional VA examination is also needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for vellus hair cysts.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from Dr. M.F.G. of the Albany Dermatology Clinic for treatment since February 2008, Southwest Georgia Dermatology for treatment since April 2007, and Dr. Dr. C.N. of the Affinity Health Group for treatment since August 2008.  

The AOJ should also secure any outstanding, relevant VA medical records from the Dublin VAMC.  

2.  After obtaining any outstanding treatment records, the AOJ should afford the Veteran a VA examination to ascertain the severity and manifestations of his vellus hair cysts.  If possible, the examination should be scheduled during an active stage of the disease. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the VBMS file, or, if the VBMS file is not available, then via paper copies that are printed out for the examiner.

The examiner should report all signs and symptoms necessary for rating the Veteran's vellus hair cysts under the rating criteria.  In particular, the examiner should indicate whether the Veteran has deep inflamed nodules, pus-filled cysts, comedones, papules, pustules, or superficial cysts.  He or she should also identify all body areas affected, state the size of such areas affected, note the percentage of total body affected, and state the percentage of the exposed areas affected.  The examiner should also note whether the skin is unstable, painful, or results in any characteristic of disfigurement or any other disabling effect.

If the examination is performed during an inactive stage of the disease, the examiner is asked to provide this information based on all available sources, including the private treatment records and the Veteran's own statements.  

The examiner is also asked to identify whether topical therapy and/or systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required.  If so, he or she should specify the type and the duration of the therapy required.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the issue remaining on appeal.  

If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

